                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

MICHAEL J. FRENCH                               §
    PLAINTIFF,                                  §
                                                §
V.                                              §      CASE NO. 3:18-CV-1766-B-BK
                                                §
METLIFE DISABILITIES INSURANCES,                §
    DEFENDANT.                                  §
     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions

and Recommendation of the United States Magistrate Judge.

        IT IS THEREFORE ORDERED that this action is DISMISSED WITH PREJUDICE.

       SO ORDERED this 12th day of February, 2019.




                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
